Citation Nr: 1206317	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-11 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which denied service connection for bilateral foot, bilateral knee, and lower back disabilities.    The Board notes that during the appeals process, the claims folder was transferred to the RO in Houston, Texas.

In a September 2011 rating decision, the RO granted service connection for plantar fasciitis of the left and right foot, and for hallux valgus of the left and right foot with metatarsal head degenerative joint disease.  This constituted a full grant of the benefits sought on appeal with respect to these issues; therefore, the issue of entitlement to service connection for a bilateral foot disability is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed bilateral knee disability.

2.  The Veteran does not have a currently diagnosed low back disability.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A low back disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a November 2006 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The November 2006 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, lay statements, and a VA examination report have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in June 2011.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder; documents and considers the Veteran's complaints and symptoms and complete medical history regarding the back and knees.  A comprehensive physical examination, along with diagnostic x-rays, was conducted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records show that the Veteran was treated in September 1991 for pain in the right knee, diagnosed as a contusion.  The Veteran was seen for low back pain in March 1993, diagnosed as back strain.  He was seen for reoccurring mechanical low back pain in July 1993 and chronic lumbar strain in August 1993.  August 1993 x-rays of the lumbosacral spine were normal.  The Veteran was seen for bilateral knee strain in October 1994, and for bilateral knee pain in February 1995 diagnosed as patellar tendonitis.  The Veteran was seen after twisting his right knee while playing basketball in March 1995, assessed as a lateral meniscus injury.  

A June 2011 VA examination included a review of the claims file.  With respect to the Veteran's claimed bilateral knee disability The Veteran reported having the onset of pain in 1993 and 1994 with running and the use of boots.  Right knee pain was greater than pain in the left knee.  The Veteran was noted to have a right knee arthroscopy in 2008 and reported that he continued to have pain.  A comprehensive physical examination of the knees was completed.  No abnormalities were noted on examination.  X-rays taken at the time of examination were negative with no evidence of acute fracture, dislocation, or significant joint effusions.  Joint spaces were maintained.  The Veteran was assessed with a normal right and left knee examination.  
 
With respect to the Veteran's claimed low back disability, the Veteran reported that he initially hurt his back in service when lifting while working in supply.  He had no current treatment for his back.  A full physical examination was completed.  Neurological testing was also completed.  No abnormalities were noted on examination.  The Veteran reported pain in the dorsal spine and low back.  X-rays taken at the time of examination were negative with no fracture or misalignment.  Vertebral body heights and intervertebral disc spaces were maintained.  Pedicles were intact.  There was no evidence for spondylolysis.  Flexion and extension views showed no change in alignment.  SI joints were unremarkable.  The Veteran was assessed with a normal lumbar spine examination with no lower extremity radiculopathy.  

Although service treatment records clearly show that the Veteran was seen for lumbar strain, bilateral knee strain, patellar tendonitis, and a lateral meniscus injury in service; in the instant case, there is no medical evidence showing that the Veteran has a currently diagnosed bilateral knee or low back disability.  A June 2011 VA examination shows that the Veteran had a normal bilateral knee examination, and a normal lumbar spine examination.  No pathology was shown and no diagnosis was rendered.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Although the Veteran has reported low back pain, and bilateral knee pain, the record does not reflect a diagnosed chronic disability relating to such.  The United States Court of Appeals for Veterans Claims has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Board has considered the Veteran's own statements in support of his claim.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  

The Veteran has submitted lay evidence indicating that he had physical problems with his knees and lower back in service and ever since exiting the Marine Corps.  He described his current pain, and reported having past knee surgery for a torn meniscus.  The Veteran is competent to report his current symptomatology, and his symptomatology and treatment since service, and there is no indication that the Veteran's reports are not credible.  The Veteran has not, however, identified any current treatment for his claimed bilateral knee or low back disabilities, and, as a lay person, he is not competent to identify a currently diagnosed bilateral knee or low back disability absent medical evidence of such.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Court held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  The Board finds that the Veteran's in-service history of bilateral knee and back problems, without a current diagnosis or associated current treatment reports, is insufficient to establish a currently diagnosed disability.  The Board finds, therefore, that service connection for a bilateral knee disability is not warranted and service connection for a low back disability is not warranted. 

C.  Conclusion

The Veteran does not have a currently diagnosed bilateral knee disability and he does not have a currently diagnosed low back disability.  Therefore, the Board concludes the preponderance of the evidence is against finding that the Veteran has a bilateral knee disability or low back disability etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Entitlement to service connection for bilateral knee disability is denied.

Entitlement to service connection for low back disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


